Exhibit 10.1

 

 

ALEXION PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------

 

2004 Incentive Plan

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ALEXION PHARMACEUTICALS, INC.

--------------------------------------------------------------------------------

 

2004 Incentive Plan

 

--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.    Purpose    1 2.    Definitions    1 3.    Administration    3 4.    Stock
Subject to Plan    4 5.    Eligibility and Certain Award Limitations    5 6.   
Specific Terms of Awards    6 7.    Performance Awards, including Annual
Incentive Awards    9 8.    Certain Provisions Applicable to Awards    11 9.   
Change in Control    13 10.    General Provisions    14

 

i



--------------------------------------------------------------------------------

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

 

1.    Purpose.    The purpose of this 2004 Incentive Plan (the “Plan”) is to aid
Alexion Pharmaceuticals, Inc., a Delaware corporation (the “Company”), in
attracting, retaining, motivating and rewarding employees, non-employee
directors and consultants of the Company or its subsidiaries or affiliates, to
provide for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders. The Plan authorizes
stock-based and cash-based incentives for Participants.

 

2.    Definitions.    In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

 

(a)  “Annual Incentive Award” means a Performance Award granted to a Participant
under Section 7(c) representing a conditional right to receive cash, Stock or
other Awards or payments, as determined by the Committee, based on performance
in a performance period of up to and including one fiscal year.

 

(b)  “Annual Cash Limit” has the meaning specified in Section 5(b).

 

(c)  “Annual Share Limit” has the meaning specified in Section 5(b).

 

(d)  “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.

 

(e)  “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.

 

(f)  “Board” means the Company’s Board of Directors.

 

(g)  “Change in Control” has the meaning specified in Section 9.

 

(h)  “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations.

 

(i)  “Committee” means the Compensation Committee of the Board, the composition
and governance of which is subject to the listing guidelines of the NASDAQ, and
the Company’s corporate governance documents. No action of the Committee shall
be void or deemed to be without authority due to the failure of any member, at
the time the action was taken, to meet any qualification standard set forth in
the Plan. The full Board may perform any function of the Committee hereunder, in
which case the term “Committee” shall refer to the Board.

 

1



--------------------------------------------------------------------------------

(j)  “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 10(j).

 

(k)  “Deferred Stock” means a right, granted to a Participant under Section
6(e), to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period. Deferred Stock may be denominated as “stock units,”
“restricted stock units,” “phantom shares,” “performance shares,” or other
appellations.

 

(l)  “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.

 

(m)  “Effective Date” means the effective date specified in Section 10(p).

 

(n)  “Eligible Person” has the meaning specified in Section 5(a).

 

(o)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

 

(p)  “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock as of any given date shall be the closing sale price
per share of Stock reported on a consolidated basis for securities listed on the
principal stock exchange or market on which Stock is traded on the date as of
which such value is being determined or, if there is no sale on that day, then
on the last previous day on which a sale was reported.

 

(q)  “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

 

(r)  “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

 

(s)  “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(t)  “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.

 

(u)  “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
other entity.

 

(v)  “Preexisting Plan” means the Company’s 2000 Stock Option Plan, as amended.

 

(w)  “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

 

2



--------------------------------------------------------------------------------

(x)  “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.

 

(y)  “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

(z)  “Stock” means the Company’s Common Stock, and any other equity securities
of the Company that may be substituted or resubstituted for Stock pursuant to
Section 10(c).

 

(aa)  “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c).

 

3.    Administration.

 

(a)  Authority of the Committee.    The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price thereof may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards, amendments
thereto, and rules and regulations for the administration of the Plan and
amendments thereto; to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee deems necessary or
advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 10(b) and other persons
claiming rights from or through a Participant, and stockholders. The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors (authority
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

 

(b)  Manner of Exercise of Committee Authority.    At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder or intended to be covered by an exemption under Rule 16b-3 under the
Exchange Act may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members or may be taken by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. Such action, authorized by such a subcommittee or by the Committee upon
the abstention or recusal of such non-Qualified Member(s), shall be the action
of the Committee for purposes of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. To the fullest
extent authorized under Section 157(c) and other applicable provisions of the
Delaware General Corporation Law, the Committee may delegate to officers or
managers of the Company or any subsidiary or affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such

 

3



--------------------------------------------------------------------------------

functions, including administrative functions, as the Committee may determine,
to the extent that such delegation will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) or intended to
qualify for an exemption under Rule 16b-3 under the Exchange Act to fail to so
qualify.

 

(c)  Limitation of Liability.    The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

4.    Stock Subject to Plan.

 

(a)  Overall Number of Shares Available for Delivery.    Subject to adjustment
as provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be the sum
of: (i) 2,500,000 new shares and (ii) the number of shares remaining under the
Preexisting Plan as of the Effective Date, and shall also include the number of
shares which become available in accordance with Section 4(b) after the
Effective Date. Of these shares, 500,000 may be delivered in connection with
“full-value Awards,” meaning Awards other than Options, SARs, or Awards for
which the Participant pays the intrinsic value directly or by forgoing a right
to receive a cash payment from the Company; provided, however, that full-value
Awards in excess of the number specified in the previous sentence may be granted
and shares delivered in settlement thereof if the aggregate number of shares
reserved in the first sentence of this Section 4(a) is reduced by two shares for
each share so delivered. The limitation on full-value Awards under this Section
4(a) shall be subject to Section 4(b) and subject to adjustment as provided in
Section 10(c). Subject to adjustment as provided in Section 10(c), in no event
may more than 500,000 shares of Stock be issued under the Plan pursuant to
Incentive Stock Options (as defined in Section 422 of the Code). Any shares of
Stock delivered under the Plan shall consist of authorized and unissued shares
or treasury shares.

 

(b)  Share Counting Rules.    The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award. Shares that are potentially
deliverable under an Award under the Plan or an award under any Preexisting Plan
that is canceled, expired, forfeited, settled in cash or otherwise terminated
without a delivery of such shares to the Participant will not be counted as
delivered under the Plan or such Preexisting Plan and will remain available for
delivery pursuant to Section 4(a) above. Shares that have been issued in
connection with an Award that is canceled, forfeited, or settled in cash such
that those shares are returned to the Company will again be available for
delivery pursuant to Section 4(a) above. Shares withheld in payment of the
exercise price or taxes relating to an Award or Preexisting Plan award and
shares equal to the number surrendered in payment of any exercise price or taxes
relating to an Award or Preexisting Plan award shall be deemed to constitute
shares not delivered to the Participant and shall be available for delivery
pursuant to Section 4(a) above. The foregoing notwithstanding, if issued shares
are returned to the Company, including upon a cash out of Restricted Stock,
surrender of shares in payment of an exercise price or taxes relating to an
Award, or withholding of shares in payment of taxes upon vesting of Restricted
Stock, such shares shall not become

 

4



--------------------------------------------------------------------------------

available for delivery again under the Plan if the transaction resulting in the
return of shares occurs more than ten years after the date of the most recent
stockholder approval of the Plan, and otherwise shares shall not become
available under this Section 4(b) in an event that would constitute a “material
revision” of the Plan subject to stockholder approval under then applicable
rules of the NASDAQ. In addition, in the case of any Award granted in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate, shares issued or issuable in connection with such
substitute Award shall not be counted against the number of shares reserved
under the Plan, but shall be available under the Plan by virtue of the Company’s
assumption of the plan or arrangement of the acquired company or business.
Because shares will count against the number reserved in Section 4(a) upon
delivery, and will be subject to the share counting rules under this Section
4(b), the Committee may determine that Awards may be outstanding that relate to
a greater number of shares than the aggregate remaining available under the
Plan, so long as Awards will not result in delivery and vesting of shares in
excess of the number then available under the Plan.

 

5.    Eligibility and Certain Award Limitations.

 

(a)  Eligibility.    Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means (i) an employee of
the Company or any subsidiary or affiliate, including any executive officer or a
non-employee director of the Company, or a subsidiary or affiliate, and any
person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary or affiliate, or (ii) a consultant,
advisor or other independent contractor of the Company or any subsidiary or
affiliate. An employee on leave of absence may be considered as still in the
employ of the Company or a subsidiary or affiliate for purposes of eligibility
for participation in the Plan. For purposes of the Plan, a joint venture in
which the Company or a subsidiary has a substantial direct or indirect equity
investment shall be deemed an affiliate, if so determined by the Committee.

 

(b)  Per-Person Award Limitations.    In each fiscal year during any part of
which the Plan is in effect, an Eligible Person may be granted Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) under
each of Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his
or her Annual Share Limit (such Annual Share Limit to apply separately to the
type of Award authorized under each specified subsection, except that the
limitation applies to Dividend Equivalents under Section 6(g) only if such
Dividend Equivalents are granted separately from and not as a feature of another
Award). Subject to Section 4(a) and subject to adjustment as provided in Section
10(c), an Eligible Person’s “Annual Share Limit” shall equal, in any year during
any part of which the Eligible Person is then eligible under the Plan, 300,000
shares plus the amount of the Eligible Person’s unused Annual Share Limit
relating to the same type of Award as of the close of the previous year. In the
case of any Awards denominated in cash that are intended to qualify as
“performance-based compensation” under Code Section 162(m), an Eligible Person
may not be granted Awards authorizing the earning during any fiscal year of an
amount that exceeds the Eligible Person’s Annual Cash Limit, which for this
purpose shall equal $2,500,000 plus the amount of the Eligible Person’s unused
Annual Cash Limit as of the close of the previous year (this limitation is
separate and not affected by the number of Awards granted during such fiscal
year subject to the limitation in the preceding sentence). For this purpose, (i)
”earning” means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) an Eligible Person’s Annual Share Limit is
used to the extent an amount or number of shares may be potentially earned or
paid under an Award, regardless of whether such amount or shares are in fact
earned or paid.

 

5



--------------------------------------------------------------------------------

6.    Specific Terms of Awards.

 

(a)  General.    Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment or service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.

 

(b)  Options.    The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(i)  Exercise Price.    The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee, provided that such exercise
price shall be not less than the Fair Market Value of a share of Stock on the
date of grant of such Option, subject to Sections 6(f) and 8(a).

 

(ii)  Option Term; Time and Method of Exercise.    The Committee shall determine
the term of each Option, provided that in no event shall the term of any SAR in
tandem therewith exceed a period of ten years from the date of grant. The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the
methods by which such exercise price may be paid or deemed to be paid and the
form of such payment (subject to Section 10(k)), including, without limitation,
cash, Stock (including through withholding of Stock deliverable upon exercise,
if such withholding will not result in additional accounting expense to the
Company), other Awards or awards granted under other plans of the Company or any
subsidiary or affiliate, or other property (including through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including deferred delivery of
shares representing the Option “profit,” at the election of the Participant or
as mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify).

 

(c)  Stock Appreciation Rights.    The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(i)  Right to Payment.    A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, which grant price shall be not
less than the Fair Market Value of a share of Stock on the date of grant of such
SAR.

 

(ii)  Other Terms.    The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in

 

6



--------------------------------------------------------------------------------

tandem or combination with any other Award, and the maximum term of an SAR,
which in no event shall exceed a period of ten years from the date of grant.
Limited SARs that may only be exercised in connection with a Change in Control
or other event as specified by the Committee may be granted on such terms, not
inconsistent with this Section 6(c), as the Committee may determine. The
Committee may require that an outstanding Option be exchanged for an SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.

 

(d)  Restricted Stock.    The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:

 

(i)  Grant and Restrictions.    Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

 

(ii)  Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

(iii)  Certificates for Stock.    Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv)  Dividends and Splits.    As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

 

7



--------------------------------------------------------------------------------

(e)  Deferred Stock.    The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:

 

(i)  Award and Restrictions.    Issuance of Stock will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 10(k)), as
determined by the Committee at the date of grant or thereafter.

 

(ii)  Forfeiture.    Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.

 

(iii)  Dividend Equivalents.    Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock, either as a cash deferral or with
the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

 

(f)  Bonus Stock and Awards in Lieu of Obligations.    The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

 

(g)  Dividend Equivalents.    The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify.

 

(h)  Other Stock-Based Awards.    The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by

 

8



--------------------------------------------------------------------------------

reference to, or otherwise based on, or related to, Stock or factors that may
influence the value of Stock, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified subsidiaries
or affiliates or other business units. The Committee shall determine the terms
and conditions of such Awards. Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).

 

(i)  Performance Awards.    Performance Awards, denominated in cash or in Stock
or other Awards, may be granted by the Committee in accordance with Section 7.

 

7.    Performance Awards, including Annual Incentive Awards.

 

(a)  Performance Awards Generally.    The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the grant, exercise or
settlement, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).

 

(b)  Performance Awards Granted to Covered Employees.    If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

 

(i)  Performance Goal Generally.    The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

9



--------------------------------------------------------------------------------

(ii)  Business Criteria.    One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company, shall be used by the
Committee in establishing performance goals for such Performance Awards, either
on an absolute basis or relative to an index: (1) revenues on a corporate or
product by product basis; (2) earnings from operations, earnings before or after
taxes, earnings before or after interest, depreciation, amortization,
incentives, service fees or extraordinary or special items; (3) net income or
net income per common share (basic or diluted); (4) return on assets, return on
investment, return on capital, or return on equity; (5) cash flow, free cash
flow, cash flow return on investment, or net cash provided by operations; (6)
economic value created or added; (7) operating margin or profit margin; (8)
stock price, dividends or total stockholder return; (9) development of new
technologies, (10) raising of equity or debt, (11) successful hiring of key
individuals; (12) resolution of significant litigation; and (13) strategic
business criteria, consisting of one or more objectives based on the following
goals: meeting specified market penetration or value added, product development
or introduction (including, without limitation, any clinical trial
accomplishments, regulatory or other filings or approvals, or other product
development milestones), geographic business expansion, cost targets, customer
satisfaction, employee satisfaction, information technology, corporate
development (including, without limitation, licenses or establishment of third
party collaborations), manufacturing or process development, legal compliance or
risk reduction, patent application or issuance goals, or goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.

 

(iii)  Performance Period; Timing for Establishing Performance
Goals.    Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as specified by the Committee. A performance goal shall be established not
later than the earlier of (A) 90 days after the beginning of any performance
period applicable to such Performance Award or (B) the time 25% of such
performance period has elapsed.

 

(iv)  Performance Award Pool.    The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(ii). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

 

(v)  Settlement of Performance Awards; Other Terms.    Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in

 

10



--------------------------------------------------------------------------------

which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant or other event (including a Change
in Control) prior to the end of a performance period or settlement of such
Performance Awards.

 

(c)  Annual Incentive Awards Granted to Designated Covered Employees.    The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of preestablished performance
goals and other terms set forth in this Section 7(c).

 

(i)  Grant of Annual Incentive Awards.    Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5(b).

 

(ii)  Payout of Annual Incentive Awards.    After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount. The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Annual Incentive
Award.

 

(d)  Written Determinations.    Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

 

8.    Certain Provisions Applicable to Awards.

 

(a)  Stand-Alone, Additional, Tandem, and Substitute Awards.    Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary or

 

11



--------------------------------------------------------------------------------

affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards. Subject to
Section 10(k), the Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award.

 

(b)  Term of Awards.    The term of each Award shall be for such period as may
be determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).

 

(c)  Form and Timing of Payment under Awards; Deferrals.    Subject to the terms
of the Plan (including Section 10(k)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (subject to Section 10(k)). Installment or deferred payments
may be required by the Committee (subject to Section 10(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

 

(d)  Exemptions from Section 16(b) Liability.    With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall implement
transactions under the Plan and administer the Plan in a manner that will ensure
that each transaction with respect to such a Participant is exempt from
liability under Rule 16b-3 (or otherwise not subject to liability under Section
16(b)), except that this provision shall not limit sales by such a Participant,
and such a Participant may engage in other non-exempt transactions under the
Plan. The Committee may authorize the Company to repurchase any Award or shares
of Stock deliverable or delivered in connection with any Award (subject to
Section 10(k)) in order to avoid a Participant who is subject to Section 16 of
the Exchange Act incurring liability under Section 16(b). Unless otherwise
specified by the Participant, equity securities or derivative securities
acquired under the Plan which are disposed of by a Participant shall be deemed
to be disposed of in the order acquired by the Participant.

 

(e)  Limitation on Vesting of Certain Awards.    If the granting or vesting of
full-value Awards (as defined in Section 4(a)) is subject to performance
conditions, the minimum vesting period of such Awards shall be no less than one
year. If neither the granting nor vesting of Full-value Awards is subject to
performance conditions, such Awards shall have a minimum vesting period of no
less than three years; provided, however, that such Awards may vest on an
accelerated basis in the event of a Participant’s death, disability, retirement,
or in the event of a Change in Control or other special circumstances. For
purposes of this Section 8(e), (i) a performance period that precedes the grant
of the Award will be treated as part of the vesting period if the participant
has been notified promptly after the commencement of the performance period that
he or she has the opportunity to earn the Award based on performance and
continued service, and (ii) vesting over a one-year period or three-year period
will include periodic vesting over such period if the rate of such vesting is
proportional (or less rapid) throughout such period. The foregoing
notwithstanding, up to 10% of the shares of Stock authorized under the Plan may
be granted as full-value Awards without the minimum vesting requirements set
forth in this Section 8(e).

 

12



--------------------------------------------------------------------------------

9.    Change in Control.

 

(a)  Effect of “Change in Control” on Outstanding Awards.    Unless otherwise
provided in the relevant grant agreement or the Plan, a “Change in Control”
shall have no impact on any outstanding Award.

 

(b)  Definition of “Change in Control.”    A “Change in Control” shall be deemed
to have occurred if, after the Effective Date, there shall have occurred any of
the following:

 

(i)  any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company) becomes
the beneficial owner (except that a Person shall be deemed to be the beneficial
owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 50% or
more of the combined voting power of the Company’s or such subsidiary’s then
outstanding securities;

 

(ii)  during any period of two consecutive years (not including any period prior
to the adoption of the Plan), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

 

(iii)  the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company or a Significant Subsidiary outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
resulting entity) more than 50% of the combined voting power of the surviving or
resulting entity outstanding immediately after such merger or consolidation;

 

(iv)  the stockholders of the Company or any affiliate approve a plan or
agreement for the sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition) and the satisfaction of all material conditions to completion of
the transaction, in which case the Board shall determine the effective date of
the Change in Control resulting therefrom; or

 

13



--------------------------------------------------------------------------------

(v)  any other event occurs which the Board determines, in its discretion, would
materially alter the structure of the Company or its ownership.

 

10.    General Provisions.

 

(a)  Compliance with Legal and Other Requirements.    The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation or listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations or listing requirements. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.

 

(b)  Limits on Transferability; Beneficiaries.    No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights may
be transferred to one or more transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (including limitations the Committee may deem appropriate in
order that offers and sales under the Plan will meet applicable requirements of
registration forms under the Securities Act of 1933 specified by the Securities
and Exchange Commission). A Beneficiary, transferee, or other person claiming
any rights under the Plan from or through any Participant shall be subject to
all terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.

 

(c)  Adjustments.    In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter or
issued pursuant to Incentive Stock Options (as defined in Section 422 of the
Code), (ii) the number and kind of shares of Stock by which annual per-person
Award limitations are measured under Section 5(b), (iii) the number and kind of
shares of Stock subject to or deliverable in respect of outstanding Awards and
(iv) the exercise price, grant price or purchase price relating to any Award or,
if deemed appropriate,

 

14



--------------------------------------------------------------------------------

the Committee may make provision for a payment of cash or property to the holder
in cancellation of an outstanding Option, SAR or other Award with respect to
which Stock has not been previously-issued. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or affiliate or other business
unit, or the financial statements of the Company or any subsidiary or affiliate,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any subsidiary
or affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that the existence of such authority (i)
would cause Options, SARs, or Performance Awards granted under Section 7 to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder, or (ii)
would cause the Committee to be deemed to have authority to change the targets,
within the meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the
performance goals relating to Options or SARs granted to Covered Employees and
intended to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder.

 

(d)    Tax Provisions.

 

(i)  Withholding.    The Company and any subsidiary or affiliate is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld if such withholding would not result in additional accounting
expense to the Company.

 

(ii)  Required Consent to and Notification of Code Section 83(b) Election.    No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

(e)  Changes to the Plan.    The Board may amend, suspend or terminate the Plan
or the Committee’s authority to grant Awards under the Plan without the consent
of stockholders or Participants; provided,

 

15



--------------------------------------------------------------------------------

however, that any amendment to the Plan shall be submitted to the Company’s
stockholders for approval not later than the earliest annual meeting for which
the record date is after the date of such Board action if such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Stock may then be
listed or quoted, and the Board may otherwise, in its discretion, determine to
submit other amendments to the Plan to stockholders for approval and provided
further, that, without the consent of an affected Participant, no such Board
action may materially and adversely affect the rights of such Participant under
any outstanding Award. Without the approval of stockholders, the Committee will
not amend or replace previously granted Options in a transaction that
constitutes a “repricing,” as such term is used in Section 303A.08 of the Listed
Company Manual of the New York Stock Exchange, Inc.

 

(f)  Right of Setoff.    The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or any subsidiary or affiliate may owe to the Participant from time
to time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 10(f).

 

(g)  Unfunded Status of Awards; Creation of Trusts.    The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

 

(h)  Nonexclusivity of the Plan.    Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.

 

(i)  Payments in the Event of Forfeitures; Fractional Shares.    Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration. No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j)  Compliance with Code Section 162(m).    It is the intent of the Company
that Options and SARs granted to Covered Employees and other Awards designated
as Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered

 

16



--------------------------------------------------------------------------------

Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee as likely to be a Covered Employee
with respect to a specified fiscal year. If any provision of the Plan or any
Award document relating to a Performance Award that is designated as intended to
comply with Code Section 162(m) does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person discretion to increase the amount of compensation otherwise
payable in connection with any such Award upon attainment of the applicable
performance objectives.

 

(k)  Certain Limitations Relating to Accounting Treatment of Awards.    At any
time that the Company is accounting for stock-denominated Awards under
Accounting Principles Board Opinion 25 (“APB 25”), the Company intends that,
with respect to such Awards, the compensation measurement date for accounting
purposes shall occur at the date of grant or the date performance conditions are
met if an Award is fully contingent on achievement of performance goals, unless
the Committee specifically determines otherwise. Therefore, other provisions of
the Plan notwithstanding, in order to preserve this fundamental objective of the
Plan, if any authority granted to the Committee hereunder or any provision of
the Plan or an Award agreement would result, under APB 25, in “variable”
accounting or a measurement date other than the date of grant or the date such
performance conditions are met with respect to such Awards, if the Committee was
not specifically aware of such accounting consequence at the time such Award was
granted or provision otherwise became effective, such authority shall be limited
and such provision shall be automatically modified and reformed to the extent
necessary to preserve the accounting treatment of the Award intended by the
Committee, provided that such modification or reformation does not substantially
impair the inherent value of such award absent consent of the Participant. This
provision shall cease to be effective if and at such time as the Company no
longer accounts for equity compensation under APB 25.

 

(l)  Governing Law.    The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award document shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.

 

(m)  Awards to Participants Outside the United States.    The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then resident or primarily employed outside of the United States in any
manner deemed by the Committee to be necessary or appropriate in order that such
Award shall conform to laws, regulations, and customs of the country in which
the Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.

 

(n)  Limitation on Rights Conferred under Plan.    Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or

 

17



--------------------------------------------------------------------------------

Participant or in the employ or service of the Company or a subsidiary or
affiliate, (ii) interfering in any way with the right of the Company or a
subsidiary or affiliate to terminate any Eligible Person’s or Participant’s
employment or service at any time, (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award or an Option is duly exercised. Except as expressly
provided in the Plan and an Award document, neither the Plan nor any Award
document shall confer on any person other than the Company and the Participant
any rights or remedies thereunder.

 

(o)  Severability; Entire Agreement.    If any of the provisions of the Plan or
any Award document is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof (unless an
employment agreement entered into between the Company and the Participant
specifically provides contradictory terms, in which case the terms of the
employment agreement shall govern).

 

(p)  Plan Effective Date and Termination.    The Plan shall become effective if,
and at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present in person or by proxy and entitled to vote on the subject matter
at a duly held meeting of stockholders at which a quorum is present. Unless
earlier terminated by action of the Board of Directors, the Plan will remain in
effect until such time as no Stock remains available for delivery under the Plan
and the Company has no further rights or obligations under the Plan with respect
to outstanding Awards under the Plan.

 

18